Citation Nr: 0609693	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran has an unverified period of active military 
service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims on 
appeal.

The veteran testified before a Decision Review Officer at the 
RO in February 2004.  A transcript of the hearing is of 
record.

Following a reopening of the claim of service connection for 
bilateral hearing loss, this issue, as well as the issue of 
service connection for tinnitus are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  In an unappealed decision of January 1984, the Board 
denied the veteran's claim of service connection for hearing 
loss.  That decision became final.

2.  The evidence received since the January 1984 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1984 Board decision, which denied the claim 
of service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  In this respect, the evidence of record prior to the 
January 1984 Board decision included the veteran's separation 
examination from his service medical records, his hearing 
testimony, and a lay statement.  The remaining private 
medical records were not relevant to his claim of service 
connection for bilateral hearing loss.

The separation examination showed that the veteran underwent 
a whisper test and the results were 15 out of 15 for each 
ear.  There was no bilateral hearing loss disability noted.

In March 1983, the veteran testified during his Board hearing 
that while he was a personnel driver in the service, he was 
exposed to a loud noise in the right ear.  He went to sick 
call, but he did not receive any treatment.  At this time, 
there was no discharge from the ear.

In March 1983, a lay statement from the veteran's friend, 
W.L., was submitted and stated that W.L. served with the 
veteran in the military and the veteran experienced hearing 
loss while in service.  He enclosed a copy of his form DD-
214, which showed that he served in the Army from February 
1953 to February 1955 and his place of entry into the service 
was New Haven, Connecticut.  His military occupational 
specialty (MOS) was Armed Infantry.

In January 1984, the Board denied the veteran's claim because 
he was not found to have bilateral hearing loss that was 
related to his service.  Since this January 1984 Board 
denial, the RO received a letter from private audiologist, 
M.K., Au.D., in January 2003 that states that M.K., Au.D. had 
been the veteran's audiologist since 1989 and he had seen a 
steady decrease in the veteran's auditory perception and a 
reported increase in his perceived tinnitus.  At the current 
time, the veteran had precipitously sloping to a profound 
high frequency sensorineural hearing loss bilaterally.  He 
also stated that the shape of the veteran's type of hearing 
loss was strongly correlated with noise trauma, which the 
veteran related to his time in the military and it was the 
examiner's opinion that the veteran's report of noise 
exposure in the military was as likely a cause as not for the 
veteran's current hearing loss.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In this respect, 
the Board finds that the January 2003 letter from the private 
audiologist, M.K., Au.D., is new and material evidence 
because it relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2005).  This 
letter was not contained in the record at the time of the 
January 1984 Board decision, and it shows a nexus between the 
veteran's current bilateral hearing loss and his service.  
The January 1984 Board decision denied the veteran's claim 
because a nexus had not been shown between his current 
disability and his service.  Therefore, the January 2003 
private doctor's letter shows an unestablished fact that is 
necessary to substantiate the claim -- a nexus between the 
veteran's current disability and his service.  38 C.F.R. 
§ 3.303 (2005).


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for bilateral 
hearing loss is reopened; the appeal is granted to this 
extent only.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus.

The Board notes that the veteran's service personnel records 
are not of record.  In addition, the veteran's Form DD-214 is 
not of record and it does not appear that his service dates 
have been verified.  As such, the RO should attempt to obtain 
the veteran's service personnel records.  If the service 
personnel records are not available, the RO should attempt to 
obtain any alternative evidence that shows the veteran's 
military occupational specialty while in the service.  If the 
search for alternate sources of records is fruitless, the 
claims folder must be properly documented with information 
obtained from the National Personnel Records Center (NPRC) in 
this regard.  See 38 C.F.R. § 3.159(c).  In addition, the RO 
should verify the dates of the veteran's active service. 

Further, the Board notes that the January 2003 private 
audiologist rendered an opinion as to whether the veteran's 
current bilateral hearing loss was related to service; 
however, this opinion was not made with the review of the 
veteran's claims folder.  Moreover, an opinion has not been 
rendered as to whether the veteran's tinnitus is related to 
his service.  Therefore, the Board finds that a VA 
examination, with review of the veteran's claims folder is 
necessary to determine the etiology of the veteran's 
bilateral hearing loss and tinnitus.

In addition, the Board notes that the January 2003 private 
audiologist stated that he had been treating the veteran 
since 1989.  However, the medical records for this private 
audiologist are not of record in the claims folder.  
Therefore, these records should be obtained and associated 
with the claims folder.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

3.  The RO should obtain the veteran's 
service personnel records that show the 
veteran's military occupational specialty 
in service.  If the veteran's service 
personnel records are unavailable, the RO 
should attempt to obtain any alternative 
sources that will provide information as 
to the veteran's military occupational 
specialty.  If the alternative searches 
for sources of records are unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder and 
the veteran and his representative should 
be notified of an unsuccessful search.

4.  The RO should contact the veteran and 
obtain from him the names and addresses of 
all medical care providers, VA or non-VA, 
which treated him for his bilateral hearing 
loss and tinnitus since discharge from 
service, which has not previously been 
associated with the claims folder.  Of 
particular interest are the private medical 
records from the January 2003 private 
audiologist, M.K., Au.D.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

5.  The RO should then schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
bilateral hearing loss and tinnitus.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is to obtain from 
the veteran a social and industrial history 
regarding any noise exposure both prior and 
subsequent to his periods of active 
service.  Based upon the examination 
results and the review of the claims 
folder, the examiner should opine as to 
whether it is at least as likely as not 
that any bilateral hearing loss or tinnitus 
is related to service.  The rationale for 
all opinions expressed must be clearly set 
forth in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


